            Case 1:20-cv-03454-PAE Document 79 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

Harvey Kesner

v.

Barron’s, Bill Alpert, Teri Buhl                         Docket No: 1:20-cv-03454-PAE



Dear Judge Engelmayer

I am requesting 60 days to secure pro bono legal counsel now that the case has move to New York. I
have filed an application today with my journalist non-profit legal assistance committee. I could not get
a pro bono lawyer when the case was in Florida because they did not have attorneys who could practice
in Florida. I have used the Reporters Committee for Freedom of Press in the past who works with the
Freedom Defense fund to secure grants to help cover the pro bono cost. The application process in the
past took 45 days. I believe I will secure the funding needed to get professional council and already have
an attorney interested as long as I can secure the grant. The Press Freedom fund grants professional
freelance journalist like myself, pro bono help, who are being sued with the intent to force journalist to
turn over confidential sources in a government investigation which I reported Mr. Kesner has been part
of. Steven Bliss, Kesner’s attorney knows I was unable to get pro bono counsel with the case in Florida
but has now refused a request for an extension of time. Part of Kesner’s legal strategy has been to fight
to keep the case in Florida, where there was no viable reason for a venue, because they knew I couldn’t
get pro bono counsel in that state. I want a stay to respond to discovery till I secure council and so we
can file a motion to dismiss on the merits of Kesner’s claims.

I only just learned this case was moved to the SDNY yesterday when Barron’s council emailed me to
confer on a joint status update for this court. As a pro se defendant in Florida I am only notified of
decision via US mail and still don’t have a paper notice of this case moving to SDNY.

Please consider my request,

Teri Buhl

5.7.20

s/ Teri Buhl
